                        IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEW MEXICO

ERIC TODD GARCIA,

               Plaintiff,

vs.                                                            No. CV 19-00647 MV/KBM

CURRY COUNTY,

               Defendant.

                              ORDER TO CURE DEFICIENCIES

       THIS MATTER is before the Court on the pro se handwritten filing by Plaintiff Eric Todd

Garcia. (Doc. 1). The Court determines that the pro se filing is deficient because it is not in proper

form or signed by Plaintiff, and Plaintiff has not paid the $400 filing fee or filed an Application to

Proceed in the District Court Without Prepaying Fees and Costs.

       Plaintiff states that “this 1983 tort claim is infact coming to this district court with all

defendants acting of color of state.” (Doc. 1 at 1). The filing alleges:

               “Curry county detention center staff have been opening my legal
               mail without me present. It is opened in the email room by staff
               members in the day, and papers are brought to me at night. By co
               without envelop. Multipule staff members look at my legal documents
               and read them without me present. Problem continued happening even
               after entering grivence.”

(Doc. 1 at 1) (errors in the original). Plaintiff’s filing appears to assert § 1983 civil rights claims

against Curry County facilities or officials. (Doc. 1 at 1). A civil rights complaint under 42 U.S.C.

§ 1983 is the exclusive vehicle for vindication of substantive rights under the Constitution. See,

Baker v. McCollan, 443 U.S. 137, 144 n. 3 (1979); Albright v. Oliver, 510 U.S. 266, 271 (1994)

(claims against state actors must be brought under 42 U.S.C. § 1983). The filing is not in proper

form to assert civil rights claims and is not signed as required by Fed. R. Civ. P. 11(a).



                                                  1
          In addition, under 28 U.S.C. §§ 1914(a) and 1915(a), the Court is required to collect the

federal filing fee from the Plaintiff or authorize Plaintiff to proceed without prepayment of the fee.

Plaintiff has not paid the $400.00 filing fee or submitted an application to proceed under § 1915.

          Plaintiff must cure the deficiencies if he wishes to pursue his claims. The deficiencies must

be cured within thirty (30) days of entry of this Order. Plaintiff must include the civil action

number, CV 19-00647 MV/KBM, on all papers he files in this proceeding. If Plaintiff fails to cure

the deficiencies within thirty (30) days, the Court may dismiss this proceeding without further

notice.

          IT IS ORDERED that, within thirty (30) days of entry of this Order, Plaintiff Eric Todd

Garcia cure the deficiencies by (1) paying the $400 filing fee or submitting an Application to

Proceed in the District Court Without Prepaying Fees and Costs and (2) filing a prisoner civil

rights complaint in proper form.

          IT IS FURTHER ORDERED that the Clerk of the Court is directed to mail to Plaintiff,

together with a copy of this order, (1) two copies of an Application to Proceed in the District Court

without Prepaying Fees and Costs under 28 U.S.C. § 1915, with instructions, and (2) a form

prisoner civil rights complaint under 42 U.S.C. § 1983, with instructions.




                                                ____________________________________
                                                UNITED STATES MAGISTRATE JUDGE




                                                    2
